Citation Nr: 0607871	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied and final claim of entitlement to 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 7, 1961, to February 6, 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was remanded in 2004 for the 
scheduling of a Board hearing, which was conducted in January 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.

At the Board hearing, the appellant inquired about 
eligibility for VA educational assistance.  See Board hearing 
transcript, pp. 8-9.  This matter is REFERRED to the RO for 
appropriate action.  
 

REMAND

As much as the Board regrets further delay in the 
adjudication of this appeal, a REMAND is warranted, for the 
following reasons.  

First, the record reflects that, in April 2004, the RO 
requested the National Personnel Records Center (NPRC) to 
provide copies of the appellant's service verification 
records which may be pertinent to this appeal.  The NPRC 
apparently responded in May 2004, providing copies of the 
requested records.  However, the records do not appear to 
have been associated with the claims file.  

Also, the appellant testified, essentially, that he had 
additional ACDUTRA after February 1962, during the Vietnam 
War, for a sufficient duration to make him eligible for 
pension benefits.  Subsequent to the hearing, he submitted a 
statement from a unit administrator in the Department of the 
Army, 7233rd Medical Support Unit, discussing the appellant's 
participation in drills assemblies from December 1961 to July 
1969.  In addition, records in the file reveal that he was 
discharged from the United States Army Reserve in January 
1970.  Based on such evidence, on remand, the RO is to 
ascertain the specific dates of performance of the drill 
assemblies and whether such activity constituted ACDUTRA, and 
as well, whether such service, in addition to other ACDUTRA 
served, was for duration sufficient to make the appellant 
eligible for pension benefits.     

Accordingly, the following actions are directed on remand:

1.  Ensure that the appellant's service 
verification records, received from the NPRC 
in May 2004, are associated with the claims 
file.

2.  Contact appropriate official sources and 
verify the periods and character of all 
military service performed by the appellant, 
including specific dates of drill performance 
from December 1961 to January 1970, and 
ascertain the nature of such service (that 
is, for instance, whether such performance 
was characterized as ACDUTRA).

3.  Then, after ensuring compliance with all 
notice and assistance duties, review the 
whole record and readjudicate the claim.  If 
the decision remains unfavorable, then issue 
a Supplemental Statement of the Case and 
provide the appellant and his representative 
an opportunity to respond to it.  Then return 
the appeal to the Board, if in order.     

The appellant has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

